Per Curiam.
The defendant was tried for his life. During the third day of the trial and before the State had completed its evidence, the defendant and his counsel tendered to the State a plea of guilty of murder in the second degree. After lengthy investigation, “(T)he Court ascertains, determines and adjudges that the plea of Guilty by the defendant of the felony of Murder in the Second Degree is freely, understandingly and voluntarily made and was made without any undue influence, compulsion or duress and without promise of leniency, It Is ThereupoN Ordered that his plea of Guilty be entered on the minutes.”
After a full review and examination of the record and the carefully prepared briefs filed both by the defendant and by the State, we conclude that the defendant’s constitutional rights were afforded him at all stages of the trial.
No error.